 In the Matter ofMATTHIESSEN&HECELER ZINCCOMPANY,EMPLOYERandM &H ZINCWORKERSUNION,LOCALNo. 80, IUMSWA (CIO),PETITIONERCase No. 13-R-4388.-Decided July 10, 1,947Cassels, PotterctBentley, by Mr. Richard H. MerrickandMessrs.C. R. MacBrayneand L.J. Johns,of Chicago, Ill., for the Employer.Messrs. Leon DespresandFrank Gerace,of Oglesby, Ill., for thePetitioner.Mr. John R. Gallagher,of La Salle, Ill., for the Intervenor.Mr. Stanley Segal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at La Salle,Illinois, onMay 28, 1947, before Robert Ackerberg, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the 'entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMatthiessen & Hegeler Zinc Company is an Illinois corporation withits principal place of business and only plant located in La Salle,Illinois, where it is engaged in the smelting and fabricating of zinc.The Employer annually purchases raw materials valued in excess of$1,000,000, of which approximately 90 percent is purchased frompoints outside the State of Illinois.It annually sells finished productsvalued in excess of $1,500,000, of which approximately 50 percent isshipped to points outside the State.The Employer admits and we find that it is engaged in commerce-within the meaning of the National Labor Relations Act.74 N L. R. B, No. 87.480 0MATTHIESSEN & HEGELER ZINC COMPANYII.THE ORGANIZATIONS INVOLVED481The Petitioner, M & H Zinc Workers Union, Local No. 80, Indus-trialUnion of Mamie and Shipbuilding Workers of America, is alabor organization affiliated with the Congress of Industrial Organ-izations, claiming to represent employees of the Employer.Local No. 80, International Union, Mine, Mill & Smelters Workers,herein called the Intervenor, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof'Section 9 (c) and Section 2 (6) and (7) of the Act.'IV.THE APPROPRIATE ]UNITIn substantial accordance with the agreement of the parties, Ave findthat all production and maintenance employees of the Employer,excluding office and clerical employees, full-time weighinen, watch-men, laboratory employees, foremen, assistant foremen, working fore-man, and all other supervisory employees, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The Petitioner desires to appear on the ballot as "M & H ZincWorkers Union, Local No. 80, I. U. M. S. W. A. (CIO)." The Inter-venor desires to appear on, the ballot as "Local No. 80, InternationalUnion of Mine, Mill and Smelter Workers, CIO." The Petitionerobjects to the Intervenor's proposed designation, insofar as it containsthe words "Local No. 80," claiming that the members of Local No. 80'None of the pasties specifically contends that it 1946 contract between the Employerand the Intervenor constitutes a bar to the proceeding, nor could such a contention bevalidly advanced, inasmuch as the petition in this case was filed before the 1947 effectivedate of the automatic renecial clause of the agreement. 6482DECISIONSOF NATIONAL LABOR RELATIONS BOAR])properly disaffiliated from, and returned their charter to, Interna-tional Union of Mine, Mill and Smelter Workers, CIO; and that theythereafter affiliated with, and received a charter as Local No. 80 from,Industrial Union of Marine and Shipbuilding Workers of America,CIO.We shall designate the Intervenor on the ballot in the formit desires, and we shall place the Petitioner on the ballot under its fullname: "M. & H. Zinc Workers Union, Local No. 80, Industrial Unionof Marine and Shipbuilding Workers of America, CIO."The words"Industrial Union of Marine and Shipbuilding Workers of America"in the Petitioner's designation, and the words "International Unionof Mine, Mill and Smelter Workers" in the Intervenor's designation,should eliminate confusion if conspicuously printed on the ballot, andthereby clearly indicate to the voters the identity of the competinglabor organizations.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pilr-poses of collective bargaining with Matthiessen & Hegeler Zinc Com-pany, La Salle, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tious-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Al. & H. Zinc Workers Union, Local No. 80, Indus-trial Union of Marine and Shipbuilding Workers of America, CIO,or by Local No. 80, International Union of Mine, Mill and SmelterWorkers, CIO, for the purposes of collective bargaining, or byneither.2Any participant in the election herein order ed may, upon its prompt request to, andapproval thereof by,the Regional Director, have its name removed from the ballot.